


Exhibit 10(67)

 

AMERICAN INTERNATIONAL GROUP, INC.

70 PINE STREET, 27TH FLOOR

NEW YORK, N.Y. 10270

 

ANASTASIA D. KELLY

[g355552kui001.jpg]

TEL: 212-770-5426

VICE CHAIRMAN

FAX: 212-425-2175

LEGAL, HUMAN RESOURCES,

ANASTASIA.KELLY@AIG.COM

CORPORATE COMMUNICATIONS,

 

 

AND CORPORATE AFFAIRS

 

 

 

December 30, 2009

 

Robert H. Benmosche

Harvey Golub

Dennis D. Dammerman

American International Group Inc.

70 Pine Street

New York, NY 10270

 

Dear Bob, Harvey and Dennis:

 

I would like to take an opportunity, before the year is over and before my
formal departure, to thank AIG, the entire board, and particularly the three of
you for all the help and support you provided to me during the time I was
fortunate to work with you.

 

I also want to let you know that, given my departure, I do not wish to accept
the award of three year stock salary in the amount of $1,710,000. I believe it
is appropriate for those executives who will remain and work for this value to
be delivered to receive these awards, but as I will not be among that group, I
respectfully decline this stock salary award.

 

My heart is heavy that my tenure at AIG is coming to an end but it is also full
of gratitude for the experience of working with such a dedicated and committed
team.

 

Sincerely,

 

[g355552kui002.jpg]

 

Anastasia D. Kelly

 

 

CC:                             Marc R. Trevino

Sullivan and Cromwell

 

Deborah Kelly

Dickstein Shapiro Morin & Oshinsky

 

--------------------------------------------------------------------------------
